HOFFMAN, District Judge.
It appears from the expediente in this case that the claimant, on the twenty-second of June, 1843, petitioned Governor Micheltorena for a grant of land on the plain adjoining the rancho of his mother. The governor, however, suspended action on the subject, as no judicial measurement had been made of the adjoining ranchos, and the extent of the sobrante or surplus reserved was not ascertained. On the twelfth of March, 1844, the claimant applied to the alcalde of the district for permission to sow, and build a house upon the land, during the pendency of his application to the governor for a grant. The alcalde granted him leave to sow the land, holding himself responsible to the owners of the lands if there should be any damage, but he refused him permission to build the house. On the twenty-sixth of March, 1844, the claimant renewed his application to the governor. stating that his petition still remained unacted upon on account of the neglect of the colindantes or adjoining proprietors to have their lands measured according to law.
The secretary, to whom this second petition was referred, reported favorably to it, and advised a grant of not more than three square leagues, subject to the measurements of the adjoining proprietors. In accordance with this report, the grant now produced was made; and it appears in evidence that he built first a small house and afterwards a very large one on the land, on which he has continued ever since to reside. He has also cultivated from one to three ’ hundred acres of it with corn, barley, wheat, &e. The handwriting of the- grant in the possession of the party is fully proved, and there seems no reason to doubt the entire validity of this claim. The map and the designation in the grant of the colindantes or conterminous owners abundantly show the locality of the tract granted; and the claimant’s title to the land solicited must be confirmed to the extent of three leagues, subject to the measurement of the land previously granted to the colindantes. The decision of the board must, therefore, be affirmed. •